Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “monitor, via the control circuit, one or more properties of the one or more STRCs; and send, via the control circuit, an interrupt signal in response to the one or more properties exceeding a threshold, wherein the interrupt is configured to cause the second control circuit to adjust an operation in the integrated circuit” as required by claim 1; “monitor, via the control circuit, one or more properties of the one or more STRCs; and send, via the control circuit, an interrupt signal in response to the one or more properties exceeding a threshold, wherein the interrupt is configured to cause the second control circuit to adjust an operation in the integrated circuit” as required by claim 10; and “monitoring, via a first control circuit, one or more properties of one or more synthetic tunable replica circuits (STRCs) configured to mimic one or more critical paths of a circuit design for an integrated circuit; and sending, via the first control circuit, an interrupt to a second control circuit in response to the one or more properties exceeding a threshold, wherein the interrupt is configured to cause the second control circuit to adjust an operation in the integrated circuit as required by claim 17. Claims 2, 4 thru 9, and 23 are allowed based upon their dependency to claim 1, claims 11 thru 16 and 24 are allowed based upon their dependency to claim 10, and claims 18 thru 20 are allowed based upon their dependency to claim 17.

Claims 1-2, 4-20, and 23-24 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.